

 S5076 ENR: To authorize the Sergeant at Arms and Doorkeeper of the Senate to delegate authority to approve payroll and personnel actions.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 5076IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Sergeant at Arms and Doorkeeper of the Senate to delegate authority to approve payroll and personnel actions.1.Authority to delegate authority to approve payroll and personnel actionsSection 1201 of the Supplemental Appropriations Act, 1984 (2 U.S.C. 6598) is amended— (1)by striking all vouchers, for payment of moneys, and inserting any voucher for payment of moneys, payroll action, or personnel action; and(2)by striking any voucher, for payment of moneys, and inserting any voucher for payment of moneys, payroll action, or personnel action.Speaker of the House of RepresentativesVice President of the United States and President of the Senate